Opinion by
Judge Pryor :
The administrator of Julius A. Smith can maintain no action against the appellee or its members for contribution, for the reason that his intestate died long before there ivas any distribution of the proceeds of the association (if any has been made), and before the members of the association were empowered by legislative enactment, in the event of a dissolution, to retain the property among themselves.
At Smith’s death, by the terms of the charter, as a consideration for what he had paid, and by reason of his membership, his relations, such as are designated by the charter, become entitled to certain benefits. The widow is to have twenty dollars per month, and if no widow or child, his mother is entitled to the same benefits. In the present case, Smith died without leaving a wife or children, but leaving surviving him a stepmother, who, in conjunction with his administrator, is prosecuting this action. There was no legal or natural obligation on the part of Smith to support and maintain his stepmother, and the relation between them was not such as would entitle her to the beneficent provision of the act in question. One may stand in loco parentis to another, and as such become responsible for the maintenance and education of the child for the reason that the latter is held out to the world as one of the family. So the intestate might have been made liable for the support and main*153tenance of a stranger when based upon a sufficient consideration. The mlere moral obligation, if any, to maintain in either case would not authorize a recovery against the intestate, and it was never contemplated that the clause of the charter in question entitled those occupying the relation of stepmother to its beneficial provisions. There was neither a natural nor legal obligation on the part of Smith to maintain the appellant (his stepmother); and as he having died without leaving any such kindred as those mentioned in the charter and who were alone entitled to the benefits, the money paid by him into the association passes to the surviving members. The judgment is therefore affirmed.

Armstrong & Flemming, for appellant.

Russell & Helm, for appellee.